DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2021 has been entered.
 	Claims 1-21 have been cancelled.  Claims 22-31 are new.
	Claims 22-31 are pending and under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 22-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pascolo et al. (PGPUB 2011/0123637), in view of each Bourquin et al. (Cancer Res., 2011, 71: 5123-5133), Ichiki et al. (Gan To Kagaku Ryoho, 1993, 20” 2239-2242; Abstract), and Ahern (The Scientist, 1995).
	Pascolo et al. teach a method for treating cancer (such as colon cancer) in a subject, the method comprising intravenously or intratumorally administering to the subject immunostimulatory nanoparticles comprising protamine and an mRNA or an RNA oligonucleotide, where the nanoparticles have a size of 50-450 nm, where the ratio of protamine to RNA is 8:1-1:2, where the nanoparticles having a size of 50-450 nm induce strong IFN[Symbol font/0x61] responses and very weak TNF[Symbol font/0x61] responses, and where the RNA comprises at least one U (claims 22, 24, and 26-28) (see [0014]; [0033]; [0037]-[0038]; [0041]-[0042]; [0061]-[0064]; [0069]-[0071] [0075]; [0084]-[0085]; [0088]; [0092]; [0096]; [0099]; [0104]; [0107]; [0109]; [0112]; Fig. 5A and B).  Pascolo et al. teach that the mRNA/ RNA oligonucleotide can be modified (see [0079]; claim 29) and that the nanoparticles could further comprise an antigen (see [0089]; claim 30).  Pascolo et al. teach that the protamine/RNA nanoparticles are TLR7 agonists (see [0006]-[0008]; [0053]).
	Pascolo et al. do not teach re-administration within about 2 h (claim 22).  Bourquin et al. teach that, while a single administration of R848 (a TLR7 agonist) induces IFN[Symbol font/0x61], a key cytokine for the induction of anti-tumor responses, first and second 
While Pascolo et al. and Bourquin et al. do not specifically teach that the colon cancer subject has lung metastasizes (claim 22), the prior art teaches that IFN[Symbol font/0x61] could be used to treat colon cancer subjects exhibiting lung metastases (see Ichiki et al., Abstract).  One of skill in the art would have found obvious to apply the method of Pascolo et al. and Bourquin et al. to colon cancer subjects exhibiting lung metastases with the reasonable expectation that doing so would treat the cancer in these subjects.
With respect to claim 23, since Pascolo et al. teach intravenous or intratumoral administration, one of skill in the art would have found obvious to alternate these administrations routes between the first and the second administration with the reasonable expectation that doing so would identify the conditions leading to optimal therapy.
With respect to the limitation of a kit (claim 31), one would have been motivated to assemble a kit as claimed because kits are convenient to use and save time (see Ahern, p. 20, the paragraph entitled “The Kit Concept”).
Thus, the claimed invention was prima facie obvious at the time of its effective .

4.	Claims 22-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pascolo et al. taken with each Bourquin et al., Ichiki et al., and Ahern, in further view of Zhang et al. (Mol. Ther., 2012, 20” 1298-1304).
	The teachings of Pascolo et al., Bourquin et al., Ichiki et al., and Ahern are applied as above for claims 22-24 and 26-31.  Pascolo et al., Bourquin et al., Ichiki et al., and Ahern do not specifically teach a size of 100 nm (claim 25).  Zhang et al. teach that a size of about 100 nm are suitable for cancer therapy (see p. 1299, column 2, second paragraph).  Thus, using nanoparticles with a size of about 100 nm would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in therapy.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The applicant argues (1) that Pascolo does not teach re-administering the composition; (2) that Fig. 1B in Bourquin shows that the second R848 administration is at 6 h; and (3) unexpected results. 
These arguments are not new and were previously addressed.  Again, the results were not unexpected because the prior art teaches synergy between two administrations of IFN[Symbol font/0x61]-inducing TLR7 agonists.  Furthermore, the argument is based on the comparison between two distinct TLR agonists, specifically, Bourquin’s R848 and 
The rejection is not based on modifying Pascolo by replacing R848 with protamine/RNA nanoparticles.  Pascolo already teaches protamine/RNA nanoparticles as IFN[Symbol font/0x61]-inducing agents; Bourquin was cited for teaching synergy between two administrations of IFN[Symbol font/0x61]-inducing agents.  By modifying Pascolo as strongly motivated by Bourquin, one of skill in the art would have obtained synergy between two administrations of protamine/RNA nanoparticles.  The results in the instant specification do not provide evidence indicating that the claimed method results in more than was expected from the teachings in the prior art.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Skold (Cancer Immunol. Immunother., 15 August 2015, 64: 1461-1473) was cited in response to the argument of unexpected results.  Together with Bourquin, Skold provides evidence that the results presented in the specification were expected.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633